                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


ZANDER GROUP HOLDINGS, INC., et                    )
al.,                                               )
                                                   )
     Plaintiffs,                                   )
                                                   )        NO. 3:18-cv-00653
v.                                                 )
                                                   )        JUDGE CAMPBELL
KATZ, SAPPER & MILLER LLP, et al.,                 )        MAGISTRATE JUDGE FRENSLEY
                                                   )
     Defendants.                                   )


                                MEMORANDUM AND ORDER

         Pending before the Court are Defendants’ Motion to Dismiss for Failure to State a Claim

(Doc. No. 16), Plaintiffs’ Response (Doc. No. 24), and Defendants’ Reply (Doc. No. 31). Through

the Motion to Dismiss, Defendants argue the Complaint (Doc. No. 1) fails to state a claim because

the claims arise out of a matter for which Plaintiffs granted a full release to Defendants through

execution of a “Confidential Settlement Agreement and Release” in 2015. Although Defendants

filed the Agreement and Release as part of their Motion to Dismiss, it is not mentioned in the

Complaint, and Defendants have not yet filed an answer. For their part, Plaintiffs argue the Court

may not consider the Agreement and Release on a motion to dismiss.

         Defendants’ Motion is brought under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. In considering a motion to dismiss under Rule 12(b)(6), a court must determine whether

the plaintiff has sufficiently alleged “a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). In making that

determination, well-pleaded factual allegations are accepted as true and are construed in the light

most favorable to the nonmoving party. Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1950,
173 L. Ed. 2d 868 (2009). Mills v. Barnard, 869 F.3d 473, 479 (6th Cir. 2017). Matters outside

the pleadings are not to be considered in ruling on a motion to dismiss, unless they are referred to

and are integral to the complaint, are a matter of public record, or are otherwise appropriate for the

taking of judicial notice. See, e.g., Wyser-Pratte Management Co., Inc. v. Telxon Corp., 413 F.3d

553, 560 (6th Cir. 2005); Matthew N. Fulton, D.D.S., P.C. v. Enclarity, Inc., 907 F.3d 948 953 (6th

Cir. 2018).

       Plaintiffs did not refer to the Agreement and Release in the Complaint, and Defendants

have not filed an answer. Thus, the Agreement and Release was not integral to the pleadings.

Defendants argue the Court may take judicial notice of the material filed in another case brought

in this court, Zander, et al. v. Katz, Sapper & Miller, LLP, et al., Case No. 3:12cv967, in

considering their Motion to Dismiss. A review of the record in that case, however, indicates that

the Agreement and Release was never filed on the record. Therefore, as Defendants have failed to

establish the Court may consider the Agreement and Release in ruling on the Motion to Dismiss,

the Motion is DENIED.

       After the Motion to Dismiss was filed, the Magistrate Judge stayed the proceedings in this

case pending resolution of the motion to dismiss, and pending resolution of Acosta v. Zander

Group Holdings, Inc., et al., Case No. 3:17cv1187. (Doc. No. 21). The parties shall seek

permission of the Magistrate Judge for relief from the stay before filing additional dispositive

motions.

       Also pending before the Court are Defendants’ Motion for Rule 11 Sanctions Against

Plaintiffs’ Counsel (Doc. No. 23), and Plaintiffs’ Response (Doc. No. 30). Through the Motion,

Defendants argue Plaintiffs’ Complaint “does not advocate a nonfrivolous argument for extending,

modifying, or reversing existing law or for establishing new law.” (Doc. No. 23, at 3). Defendants



                                                  2
also argue the factual contentions of the Complaint “have no basis in law or fact, have no

evidentiary support, and will not have evidentiary support after further investigation or discovery.”

(Id.) The parties have not completed discovery in this case. Indeed, as discussed above, the

proceedings in this case have been stayed. Consequently, the Court cannot determine whether

Defendants’ Motion meets the standard for imposing Rule 11 sanctions. Thus, the Motion is

DENIED, as premature, without prejudice to filing at an appropriate time.

       It is so ORDERED.

                                                      ________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
